PER CURIAM.
The defendant appeals from a conviction entered on a nolo plea, in which the right to review the denial of his motion to suppress his confessions was specifically reserved. Under Brown v. State, 376 So.2d 382 (Fla. 1979), we are required to dismiss the appeal. As did the court in Brown, however, we direct that, after remand, the defendant *589shall be permitted to withdraw his plea and to plead anew, provided that the state does not establish that it has been prejudiced by the subsequent delay. See, Basten v. State, 382 So.2d 1362 (Fla. 2d DCA 1980); Pittman v.State, 382 So.2d 1227 (Fla. 2d DCA 1980); McCowen v. State, 381 So.2d 284 (Fla. 3d DCA 1980).
Appeal dismissed.